Name: Commission Implementing Regulation (EU) NoÃ 598/2013 of 24Ã June 2013 amending Implementing Regulation (EU) NoÃ 564/2012 establishing budgetary ceilings for 2012 applicable to certain direct support schemes provided for in Council Regulation (EC) NoÃ 73/2009
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  cultivation of agricultural land;  means of agricultural production;  agri-foodstuffs;  budget;  Europe
 Date Published: nan

 25.6.2013 EN Official Journal of the European Union L 172/9 COMMISSION IMPLEMENTING REGULATION (EU) No 598/2013 of 24 June 2013 amending Implementing Regulation (EU) No 564/2012 establishing budgetary ceilings for 2012 applicable to certain direct support schemes provided for in Council Regulation (EC) No 73/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 142(c) thereof, Whereas: (1) Article 69(4) of Regulation (EC) No 73/2009 limits the resources that can be used for any coupled measure provided for in Article 68(1)(a)(i) to (iv) and Article 68(1)(b) and (e) of that Regulation to 3,5 % of the national ceiling referred to in Article 40 of Regulation (EC) No 73/2009. For the sake of clarity, the Commission should publish the ceiling resulting from the amounts notified by the Member States for the measures concerned. (2) The budgetary ceilings for the support provided for in Article 68(1)(a)(i) to (iv) and Article 68(1)(b) and (e) of Regulation (EC) No 73/2009 for calendar year 2012 are set out in Annex III to Commission Implementing Regulation (EU) No 564/2012 (2). (3) Commission Implementing Regulation (EU) No 1270/2012 (3) provides certain derogations for Portugal as regards the deadline for reviewing its decision on specific support for 2012, as regards the deadline for notification of such review, as regards the conditions applicable to specific agricultural activities entailing additional agri-environment benefits and as regards the information contained in the aid application. (4) On 4 January 2013, Portugal has informed the Commission of the amended support measures which it intends to apply for 2012. (5) According to the information submitted, Portugal intends:  to amend the current support measure under Article 68(1)(b) of Regulation (EC) No 73/2009 in the dairy sector by increasing the envelope allocated to that measure from EUR 8,8 million to EUR 10,32 million in 2012,  to amend the current support measure under Article 68(l)(a)(i) of Regulation (EC) No 73/2009 by restricting its scope to bovine females of the Brava de Lide breed reducing the respective envelope by EUR 2,53 million,  to introduce a new support measure under Article 68(l)(a)(v) of Regulation (EC) No 73/2009 for the maintaining of certain autochthonous breeds of beef (Alentejana, Mertolenga), sheep (Serra de Estrela, Churra de Terra Quente) and goat (Serrana), with a total allocated envelope of EUR 1,68 million, and  to reduce the envelope of a measure under Article 68(l)(a)(v) of Regulation (EC) No 73/2009 for extensive pasturing by EUR 0,67 million. (6) Those amendments affect the level of support provided for in Article 68(1)(a)(i) to (iv) and Article 68(1)(b) and (e) of Regulation (EC) No 73/2009, and thus the budgetary ceiling for Portugal set out in Annex III to Implementing Regulation (EU) No 564/2012. (7) Implementing Regulation (EU) No 564/2012 should therefore be amended accordingly. As the amendments apply for the year 2012, it is appropriate that this Regulation enters into force immediately. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 In Annex III to Implementing Regulation (EU) No 564/2012, the row concerning Portugal is replaced by the following: Portugal 20 200 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 168, 28.6.2012, p. 26. (3) OJ L 357, 28.12.2012, p. 7.